BLAND, P. J.
The judgment from which the appeal was taken was rendered on April 9, 1897, and leave was granted at the same term to file bill of exceptions on or before August 10, 1897. Timely orders were made by the judge of the court extending the time for filing bill of exceptions to September 1, 1898. 'On the twenty-first day of August, the' parties agreed in writing to an extension of the time to file the bill to November 1, 1898.
On November 2 the judge of the court extended the time for filing the bill to November 15, 1898. The bill was filed on November 14, 1898. .
The time for filing the bill of exceptions, as per agreement of parties of August 21, 1898, expired on November 1, 1898. It was, therefore, beyond the power of the court to grant a further extension after that date. The order of the court made on the second day of November, extending the time to the fifteenth of the same month, is without authority and void. State v. Schuchman, 133 Mo. 111; Loewen v. Hicks, 63 Mo. App. 79. There is no bill of exceptions in the cause — nothing to review, and the judgment is affirmed.
All concur.